DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, and 6-9 are objected to because of the following informalities:  
“an upper face and lower face” (claims 1 and 6) should read “an upper face and a lower face”
“further comprises of an opening” (claims 1 and 6) should read “further comprises an opening”
“to guide the bra back straps” (claims 1 and 6) should read “to guide the bra back strap”
“comprising;” (claims 1 and 6) should read “comprising:” 
“the group consisting of beads, sequin, patch, ornament, jewelry, ornamental flower, stones, stitching, metal, stone, wood, crystal and the combination thereof” (claim 4) should read “the group consisting of beads, sequins, patches, ornaments, jewelry, ornamental flowers, stones, stitching, metal, stone, wood, crystal and combinations thereof”
claims 6 and 9 appear to be exact duplicates of claims 1 and 5, respectively
“comprises;” (claim 7) should read “comprises:”
“the group consisting of a zipper, hook, adhesive, button, magnet, snap, link, pin, stitching and combinations thereof” (claim 8) should read “the group consisting of s, adhesive, buttons, magnets, snaps, links, pins, stitching and combinations thereof”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 each recite the limitation “A bra back strap cover that is an elongated sleeve that encloses a bra back strap on a bra worn by a wearer” and “wherein the bra back strap cover width is wider than the bra back strap so the bra back strap cover can enclose the bra back strap.” The limitations are indefinite, as it is unclear whether Applicant intends to positively claim 1) only the subcombination of the back strap cover, 2) only the combination of the back strap cover and the bra back strap, or 3) the combination of the back strap cover, the bra back strap, and the bra itself. For purposes of examination, the Examiner will interpret the claim as only positively including the back strap cover and will interpret the limitation as follows: “A bra back strap cover that is an elongated sleeve that is configured to enclose a bra back strap on a bra worn by a wearer” and “wherein the bra back strap cover width is configured to be wider than the bra back strap so the bra back strap cover can enclose the bra back strap.”
configured to be worn with an open back or low-cut back article of clothing.”
Dependent claims are rejected at least for depending from rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, and 9, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McFadden (US PG Pub 2017/0215489).
Regarding claim 1, McFadden discloses a bra back strap cover (20) that is an elongated sleeve that encloses a bra back strap (4) on a bra (30) worn by a wearer (see Figs. 2-5 and paragraphs 0003 and 0007-0010) comprising:

b) wherein the bra back strap cover further comprises an opening (21, 22) on each opposing side of the cover width forming a tunnel to guide the bra back strap through the bra back strap cover (see Figs. 2-5 and paragraphs 0025 and 0027-0029).

    PNG
    media_image1.png
    482
    742
    media_image1.png
    Greyscale

Regarding the limitation “wherein the bra back strap cover width is wider than the bra back strap so the bra back strap cover can enclose the bra back strap,” the Examiner notes that the claims are being interpreted to include the strap cover only (and not the bra back strap and Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

	
Regarding claim 2, McFadden further discloses wherein said bra back strap cover (20) is worn with an open back or low-cut back article of clothing (2, see at least Fig. 4 and paragraphs 0008-0010, 0023, and 0028).

Regarding claim 5, McFadden further discloses wherein said bra back strap cover (20) further comprises fabric and/or woven material (see paragraphs 0007-0010 and 0025-0031).

Regarding claim 6, McFadden discloses a bra back strap cover (20) that is an elongated sleeve that encloses a bra back strap (4) on a bra (30) worn by a wearer (see Figs. 2-5 and paragraphs 0003 and 0007-0010) comprising:
a) the bra back strap cover having an upper face (outer face of the cover, opposite the lower face and configured to face away from the bra strap 4, see annotated Fig. 2) and a lower face (inner face of the cover, configured to face the bra strap 4, see annotated Fig. 2), a strap length and a strap width (see annotated Fig. 2), wherein the bra back strap cover width is wider than the bra back strap so the bra back strap cover can enclose the bra back strap (see at least Fig. 3 and paragraphs 0026-0029); and 

Regarding the limitation “wherein the bra back strap cover width is wider than the bra back strap so the bra back strap cover can enclose the bra back strap,” the Examiner notes that the claims are being interpreted to include the strap cover only (and not the bra back strap and bra in combination with the strap cover), and the strap cover of McFadden is capable of being used with bra back straps of various widths, including back straps that have a smaller width than the cover width. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

Regarding claim 8, McFadden further discloses wherein said bra back strap cover (20) further comprises fastening devices (53) from the group consisting of a zipper, hook, adhesive, button, magnet, snap, link, pin, stitching and combinations thereof (see Fig. 5B and paragraph 0031, fastening device 53 includes a hook and loop fastener and therefore includes a hook/hooks inasmuch as claimed; McFadden also discloses in paragraph 0025 wherein the fastening device may include snaps “and the like”).

Regarding claim 9, McFadden further discloses wherein said bra back strap cover (20) further comprises fabric and/or woven material (see paragraphs 0007-0010 and 0025-0031).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over McFadden, as applied to claim 1 above, in view of Peper et al. (herein Peper)(US PG Pub 2012/0324631), further in view of Handras (US PG Pub 2014/0051331).
Regarding claim 3, McFadden discloses the limitations of claim 1, as discussed above, and further discloses wherein said bra back strap cover (20) includes a fastener (53) situated parallel to a longitudinal edge of the bra back strap cover (see Fig. 5B), wherein the back strap cover may include hook and loop fasteners, Velcro, “and the like” (see paragraphs 0025 and 
However, Peper teaches a strap cover (2) for a bra (see paragraphs 0001-0008), wherein the strap cover comprises an elongated sleeve (formed by panels 14, 15, 16, see Figs. 3-7 and paragraphs 0033-0035) and a fastener (9, 10) situated parallel to a longitudinal edge of the bra back strap cover (see Figs. 3-7), wherein the fastener may comprise snaps, buttons and buttonholes, hook and loop fasteners, a zipper, or other fasteners known in the art (see Figs. 3-7 and paragraphs 0029, 0033-0039).
Therefore, based on Peper’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted McFadden’s hook and loop fastener for a zipper, as such a modification would be nothing more than a simple substitution of one known garment fastener for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06. It is noted that a zipper would also provide more precise fastening.
Peper fails to specifically teach wherein the zipper is hidden under a flap.
However, Handras teaches an accessory (24) for a back strap (14) of a bra (10; see Figs. 2-3 and paragraphs 0020-0028), wherein the accessory comprises a zipper (28) hidden under a flap (29; see Fig. 3 and paragraph 0028), to prevent the zipper from contacting the skin of the wearer of the bra and therefore enhance wearer comfort (see paragraphs 0010-0011, 0024, and 0028).
Therefore, based on Handras’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided the zipper of McFadden and Peper with a covering flap, such that the zipper would be hidden under .

Claim 4, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over McFadden, as applied to claim 1 above, in view of Zambelli (US PG Pub 2016/0206015).
Regarding claim 4, McFadden discloses the limitations of claim 1, as discussed above, but fails to further disclose wherein said bra back strap cover further comprises ornamental features attached to the upper face of the bra back strap cover from the group consisting of beads, sequins, patches, ornaments, jewelry, ornamental flowers, stones, stitching, metal, stone, wood, crystal and combinations thereof.
However, Zambelli teaches a strap cover (22) for a back strap (16) of a bra (see paragraphs 0008-0014 and 0034-0037), wherein an outer/upper face of the back strap cover (outer surface as seen in Figs. 3 and 5) comprises ornamental features (22A) from the group consisting of beads, sequins, patches, ornaments, jewelry, ornamental flowers, stones, stitching, metal, stone, wood, crystal and combinations thereof (see paragraph 0031), so as to provide an attractive and decorative appearance to the strap cover (see paragraphs 0010 and 0031).
Therefore, based on Zambelli’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McFadden’s strap cover to include ornamental features attached to the upper face of the bra back strap cover from the group consisting of beads, sequins, patches, ornaments, jewelry, ornamental flowers, stones, stitching, metal, stone, wood, crystal and combinations thereof; as doing so would provide an attractive and decorative appearance to the strap cover.

Claim 7, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over McFadden, as applied to claim 6 above, in view of Bean (US Patent No. 6,279,168).
Regarding claim 7, McFadden discloses the limitations of claim 6, as discussed above, and further discloses wherein said bra back strap cover may further comprise at least one elastic band (23, 24; see Figs. 2 and 3 and paragraph 0027) but fails to further discloses wherein the elastic band is used as an interior layer to provide structure to the bra back strap cover. McFadden fails to clearly show how the elastic band is incorporated within the strap cover.
However, Bean teaches a tubular strap cover (30) for covering a back strap (36) of an article of apparel (32, see at least Figs. 1-2 and column 3, line 33 – column 4, line 8), wherein the strap cover includes an elastic band (82) used as an interior layer to provide structure to the bra back strap cover (see Figs. 3 and 7-9 and column 4, line 55 – column 5, line 49), to provide resilient compressibility to the strap cover to allow it to stretch and flex around the back strap to provide a snug fit (see column 1, line 60 – column 2, line 33 and column 4, line 55 – column 5, line 49).
Therefore, based on Bean’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated McFadden’s elastic band as an interior layer to provide structure to the bra back strap cover, as doing so would provide resilient compressibility to the strap cover to allow it to stretch and flex around the back strap to provide a snug fit.


Pro Se Assistance Program
The Pro Se Assistance Program is the United States Patent and Trademark Office's comprehensive pilot to expand outreach to inventors who file patent applications without the assistance of a registered patent attorney or agent (also known as "pro se" filing). The Pro Se Assistance Program has two components: an assistance program for the public and an internal examination unit dedicated specifically to examining pro se patent applications.
For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in a variety of ways:

Email: innovationdevelopment@uspto.gov
Toll free phone number: 1-866-767-3848

Post Mail:
Pro Se Assistance, Mail Stop 24
P.O. Box 1450
Alexandria, VA, 22313-1450

Publicly Available Resources
For an overview on how to respond to this Office Action, please refer to: https://www.uspto.gov/patents-maintaining-patent/responding-office-actions. 

To view a sample format for revised amendment practice, please refer to:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf


https://www.uspto.gov/patents-application-process/checking-application-status/check-filing-status-your-patent-application

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Zirbel (US Patent No. 2,676,737) teaches a tubular strap cover including a zipper extending along a longitudinal edge of the strap cover; and Fung (US PG Pub 2016/003745) teaches various embodiments of a strap cover for a back strap of a bra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/JOCELYN BRAVO/Primary Examiner, Art Unit 3732